DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 03/ 20/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed on 03/20/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 
1.98    Content of information disclosure statement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section.
 (2) A legible copy of:
(i) Each foreign patent;
(ii) Each publication or that portion which caused it to be listed
(iii) For each cited pending unpublished U.S. application, the application specification including the claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion [but see 1287 OG 163 (October 19, 2004) discussed in MPEP § 609.04(a), subsection II]; and
(iv) All other information or that portion which caused it to be listed.
 (i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to US Provisional Application Serial Number is ineffective because they have not been published.  They should be replaced by US Pub. No. US 2020/0172788 A1.

Claim Objections
Claims 2, 7, 8, and 4, objected to because of the following informalities:  It appears that the claims are Markush claims and should be amended as follow:

2.… the polysaccharides are selected from the group consisting of xanthan…
7. … selected from the group consisting of glycolipids, …
8…. de-scaling agent selected from the group consisting of EDTA,
14… glycolipids selected from the group consisting of sophorolipids, rhamnolipids, trehalose lipids and mannosylerythritol lipids, and/or lipopeptides selected from the group consisting of…
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, 5-6, 9, 16, and 20-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hurd (US 3,581,824) (“Hurd” herein).

Claim 1
Hurd disclose a plugging composition for improved selective and non-selective plugging comprising one or more biological polymers, wherein the one or more biological polymers are polysaccharides. (Col. 2 lines 22-53) 
Since Hurd discloses the same composition comprising polysaccharides, it would be for improved selective and non-selective plugging comprising biological polymer.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Hurd discloses the composition of claim 1, wherein the polysaccharides are selected from xanthan gum, guar gum, welan gum, levan, cellulose, lignin, and alginate. (Col. 3 lines 49-63)

Claims 5 and 6
Since Hurd discloses the same composition comprising polysaccharides, it would have the viscosity greater than 10 cp or greater than 200 cp.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).5    (original).    The composition of claim 1, having 

Claim 9
Hurd discloses a method enhancing recovery of oil from an oil-bearing formation, which comprises injecting a plugging composition of claim 1 into the oil-bearing formation. (See Claim 1)

Claim 16
Hurd discloses the method of claim 9, further comprising injecting one or more solvents into the oil-bearing formation. (Col. 6 lines 26+ & Col. 7 lines 1-5)

Claim 20
Hurd discloses the method of claim 9, wherein the oil-bearing formation is undergoing water flooding. . (Col. 2 lines 22-53)

Claim 21
Hurd discloses the method of claim 20, wherein the composition is injected into an injection well. . (Col. 2 lines 22-53)

Claim 22
Hurd discloses the method of claim 9, used to control water intrusion into a producing oil well.  (Col. 2 lines 22-53)

Claim 23
Hurd discloses the method of claim 9, used to selectively reduce the permeability of high permeability zones in the oil-bearing formation. (Col. 2 lines 22-53)

Claims 1, 2, 3, 5, 6, 8, 9, 16-18, and 20-23 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bayliss et al. (US 2010/0018972 A1) (“Bayliss” herein)

Claim 1
Bayliss disclose a plugging composition for improved selective and non-selective plugging comprising one or more biological polymers, wherein the one or more biological polymers are polysaccharides. [0068-0069, 0074]
Since Bayliss discloses the same composition comprising polysaccharides, it would be a plugging composition for improved selective and non-selective plugging comprising biological polymer.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Bayliss discloses the composition of claim 1, wherein the polysaccharides are selected from xanthan gum, guar gum, welan gum, levan, cellulose, lignin, and alginate [0074]

Claim 3
Bayliss discloses the composition of claim 2, wherein the polysaccharides are xanthan gum and guar gum. [0074]

Claims 5 and 6
Since Bayliss discloses the same composition comprising polysaccharides, it would have the viscosity greater than 10 cp or greater than 200 cp.
	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
 
Claim 8
Bayliss discloses the composition of claim 1, further comprising a de-scaling agent selected from EDTA, sodium citrate and citric acid. [0042, 0075-0076]

Claim 9
Bayliss discloses a method enhancing recovery of oil from an oil-bearing formation, which comprises injecting a plugging composition of claim 1 into the oil-bearing formation. (See Claim 1)

Claim 16
Bayliss discloses the method of claim 9, further comprising injecting one or more solvents into the oil-bearing formation. [0076]

Claim 17
Bayliss discloses the method of claim 16, wherein the one or more solvents comprise isopropyl alcohol. [0076; claims 3 & 4]

Claim 18
Bayliss discloses the method of claim 16, wherein the one or more solvents comprise ammonium hydroxide. [0076; claims 3 & 4]

Claim 20
Bayliss discloses the method of claim 9, wherein the oil-bearing formation is undergoing water flooding. [0040]

Claim 21
Bayliss discloses the method of claim 20, wherein the composition is injected into an injection well. [0045-0048]

Claim 22
Bayliss discloses the method of claim 9, used to control water intrusion into a producing oil well. [0037-0039]

Claim 23
Bayliss discloses the method of claim 9, used to selectively reduce the permeability of high permeability zones in the oil-bearing formation. [0039]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss alone.

Claim 4
Bayless discloses the claimed invention, except for the xanthan gum and guar gum at a ratio of 50% or greater xanthan gum to 50% or less guar gum, since, it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.

Claim 19
Bayless discloses the claimed invention, except for the one or more solvents comprise 1.0% to 10.0% v/v isopropyl alcohol and 1% to 5% v/v ammonium hydroxide, since, it has been held that [W]here the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, USPQ 233.

Claims 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss as applied to claims 1 and 9, and in further view of Yanagisawa et al. (US 2016/0251656 A1) (“Yanagisawa” herein – provided by applicant)

Claim 7
Bayless discloses the composition of claim 1. Bayliss however is silent regarding, further comprising one or more biosurfactants selected from glycolipids, lipopeptides and combinations thereof.
	Yanagisawa teaches the above limitation (See paragraphs 0048-0049 & 0061 →Yahagisawa teaches this limitation in that  a biosurfactant is a natural surfactant which is produced by a microorganism, and has a very high safety to the environment and human body since a biosurfactant exhibits a high biodegradability and low skin irritation. Such a biosurfactant is exemplified by a glycolipid biosurfactant such as mannosylerythritol lipid, sophorolipid, trehalose lipid and rhamnolipid; a fatty acid biosurfactant such as spiculisporic acid; a polymer biosurfactant such as emulsan; a lipopeptide compound biosurfactant the biosurfactant used in the present invention is preferably a lipopeptide compound biosurfactant. A lipopeptide compound biosurfactant is exemplified by surfactin, arthrofactin, and a salt thereof. The above-described concentration is therefore preferably 0.005 mass % or less. ) for the purpose of having a natural surfactant which is produced by a microorganism, and has a very high safety to the environment and human body since a biosurfactant exhibits a high biodegradability and low skin irritation. [0048]


Claim 11
Bayliss discloses the method of claim 9.  Bayliss however is silent regarding further comprising injection one or more bio surfactants into the formation. (Same as Claim 7)

Claim 14
Bayliss teaches the method of claim 11, wherein the one or more biosurfactants are  surfactin, iturin, fengycin and lichenysin, and/or combinations thereof. (Same as claim 7)

Claim 15
Bayliss teaches the method of claim 11, wherein the one or more biosurfactants comprise 0.01 to 5.0 g/L of sophorolipid. (Same as claim 7)

Claims 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as applied to claims 1 and 9, and in further view of Yanagisawa et al. (US 2016/0251656 A1) (“Yanagisawa” herein – provided by applicant)

Claim 7
Hurd discloses the composition of claim 1. Hurd however is silent regarding, further comprising one or more biosurfactants selected from glycolipids, lipopeptides and combinations thereof.
	Yanagisawa teaches the above limitation (See paragraphs 0048-0049 & 0061 →Yahagisawa teaches this limitation in that  a biosurfactant is a natural surfactant which is produced by a microorganism, and has a very high safety to the environment and human body since a biosurfactant exhibits a high biodegradability and low skin irritation. Such a biosurfactant is exemplified by a glycolipid biosurfactant such as mannosylerythritol lipid, sophorolipid, trehalose lipid and rhamnolipid; a fatty acid biosurfactant such as spiculisporic acid; a polymer biosurfactant such as emulsan; a lipopeptide compound biosurfactant the biosurfactant used in the present invention is preferably a lipopeptide compound biosurfactant. A lipopeptide compound biosurfactant is exemplified by surfactin, arthrofactin, and a salt thereof. The above-described concentration is therefore preferably 0.005 mass % or less. ) for the purpose of having a natural surfactant which is produced by a microorganism, and has a very high safety to the environment and human body since a biosurfactant exhibits a high biodegradability and low skin irritation. [0048]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Hurd, with the above limitation, as taught by Yanagisawa, in order to have a very high safety to the environment and human body since a biosurfactant exhibits a high biodegradability and low skin irritation. [0048]

Claim 11
Hurd discloses the method of claim 9.  Hurd however is silent regarding further comprising injection one or more bio surfactants into the formation. (Same as Claim 7)

Claim 14
Hurd teaches the method of claim 11, wherein the one or more biosurfactants are  surfactin, iturin, fengycin and lichenysin, and/or combinations thereof. (Same as claim 7)

Claim 15
Hurd teaches the method of claim 11, wherein the one or more biosurfactants comprise 0.01 to 5.0 g/L of sophorolipid. (Same as claim 7)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayliss as applied to claim 9, and in further view of Lumsden (US 2013/0020082 A1) (“Lumsden” herein).

Claim 10
Bayliss discloses the method of claim 9.  Bayliss however is silent regarding, wherein the one or more biological polymers are premixed prior to injection into the oil-bearing formation.
	Lumsden teaches the above limitation (See paragraphs 0027 & 0057 → Lumsden teaches this limitation in that  the process of the present invention further includes providing at least one surfactant, and mixing the at least one surfactant with the input fluid such that the flooding fluid further comprises the least one surfactant. Preferably, the at least one surfactant is mixed with the input fluid before the at least one polymeric material is mixed. The flooding fluid can also include one or more surfactants such as petroleum sulfonates, or rhamnolipids (i.e. biosurfactant) for the purpose of reducing, reduce the interfacial tension or capillary pressure that would otherwise impede the flow of petroleum through the subterranean formation. [0057]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bayliss with the above limitation,as taught by Lumsden, in order to reduce the interfacial tension or capillary pressure that would otherwise impede the flow of petroleum through the subterranean formation. 

Claim 11
Bayliss discloses the method of claim 9.  Bayliss however is silent regarding further comprising injection one or more bio surfactants into the formation. (Same as Claim 10)

Claim 12
Bayliss teaches method of claim 11, wherein the one or more biosurfactants are mixed with the biological polymers prior to being injected into the formation.  (Same as Claim 10)

Claim 13 
Bayliss discloses the method of claim 11, wherein the surfactants are injected after the biopolymers are injected into the formation. [0017] Bayliss however is silent regarding the surfactant comprises of a biosurfactants.  (Same as Claim 11)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as applied to claim 9, and in further view of Lumsden (US 2013/0020082 A1) (“Lumsden” herein).

Claim 10
Hurd discloses the method of claim 9.  Hurd however is silent regarding, wherein the one or more biological polymers are premixed prior to injection into the oil-bearing formation.
	Lumsden teaches the above limitation (See paragraphs 0027 & 0057 → Lumsden teaches this limitation in that  the process of the present invention further includes providing at least one surfactant, and mixing the at least one surfactant with the input fluid such that the flooding fluid further comprises the least one surfactant. Preferably, the at least one surfactant is mixed with the input fluid before the at least one polymeric material is mixed. The flooding fluid can also include one or more surfactants such as petroleum sulfonates, or rhamnolipids (i.e. biosurfactant) for the purpose of reducing, reduce the interfacial tension or capillary pressure that would otherwise impede the flow of petroleum through the subterranean formation. [0057]


Claim 11
Hurd discloses the method of claim 9.  Hurd however is silent regarding further comprising injection one or more bio surfactants into the formation. (Same as Claim 10)

Claim 12
Hurd teaches method of claim 11, wherein the one or more biosurfactants are mixed with the biological polymers prior to being injected into the formation.  (Same as Claim 10)

Claim 13 
Hurd discloses the method of claim 11, wherein the surfactants are injected after the biopolymers are injected into the formation. [0017] Hurd however is silent regarding the surfactant comprises of a biosurfactants.  (Same as Claim 11)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong et al. (US 2015/0300139 A1). METHOD OF USING SOPHOROLIPIDS IN WELL TREATMENT OPERATIONS teaches Recovery of fluids from a subterranean formation during a well treatment operation is enhanced by . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/17/2021